Per Curiam,.

It is true, that as the act formerly stood, we had fallen into an idea that there need be only five from each county; but, upon reflection, we think there must be ten freeholders from each county where the road is applied for, to be laid out in two counties. The petition, therefore, will be refused, as it is deficient in two particulars; it has not ten from each county, nor even five from each county, it has only ton from one county, which has never been held sufficient.
Motion denied.